DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2018-012401 filed 01/28/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/18/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is a first office of action for application Serial No. 16/251,633 filed on 01/18/2019. 
Claims 1-10 have been examined and fully considered.
Claims 1-10 are pending in Instant Application.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: Claims 1 and 10 introduce “an SOC”. This abbreviation should spelled out initially. Appropriate correction is required.
Claims 1 and 10 objected to because of the following informalities:  Claims 1 and 10 states "an SOC", however, it should be read as "a state of charge (SOC)".  Appropriate correction is required.
Claims 1 and 10 are objected to because of the following informalities: Claims 1 and 10 states “a first OCV”. This abbreviation should spelled out initially. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "large" in claims 1 and 10 are relative terms which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "small" in claims 1 and 10 are relative terms which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "larger" in claim 2 is a relative term which renders the claim indefinite.  The term "larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1
Claim 1 recites in limitation “a change in voltage” in line 10 renders the claim indefinite because it is unclear whether or not that “a change in voltage” previously presented are same or not.
Claim 1 recites in limitation “a limit value” in line 15 renders the claim indefinite because it is unclear whether or not that “a limit value” previously presented are same or not.
Claim 3 recites in limitation “an SOC” in line 2 renders the claim indefinite because it is unclear whether or not that “an SOC” previously presented are same or not.
Claim 10 recites in limitation “an OCV” in line 4 renders the claim indefinite because it is unclear whether or not that “an OCV” previously presented are same or not.
Claim 1 recites in limitation “a change in voltage” in line 7 renders the claim indefinite because it is unclear whether or not that “a change in voltage” previously presented are same or not.
Claim 1 recites in limitation “a limit value” in line 10 renders the claim indefinite because it is unclear whether or not that “a limit value” previously presented are same or not.
Dependent claims 2-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashil et al. (US-2012/0123626) in view of Lim et al. (US-2007/0145948).
	Regarding claim 1, Takahashil discloses an electric motor vehicle (Para. [0034], lines 1-2, FIG. 7 is a block diagram of the whole of a hybrid vehicle) comprising: 
	a secondary battery that is rechargeable (Para. [0050], line 1, The secondary battery 10 is a rechargeable battery); 
a configuration may be employed, in which an internal combustion engine can be started with an electric motor with the use of an electric power output from the secondary battery); and 
	a control device that controls an input to and an output from the secondary battery (Para. [0080], lines 3-6, The electric current sensor 84 detects the electric current IB that is input to and output from the secondary battery 10 and outputs the detected value to the ECU 70), wherein: 
	the control device is configured to calculate, by using an SOC of the secondary battery (Para. [0095], lines 1-6, The first calculating section 118 receives the temperature TB of the secondary battery 10 detected by the temperature sensor 82 and the SOC of the secondary battery 10. The SOC of the secondary battery 10 is calculated based on the detected values of the electric current IB and the voltage VB, etc.)…
	the control device is configured to calculate, by using a voltage and a current of the secondary battery (Para. [0095], lines 1-6, The first calculating section 118 receives the temperature TB of the secondary battery 10 detected by the temperature sensor 82 and the SOC of the secondary battery 10. The SOC of the secondary battery 10 is calculated based on the detected values of the electric current IB and the voltage VB, etc.)… 
	Takahashil does not explicitly teach
	…, a first OCV that is an OCV based on an assumption of absence of a change in voltage due to polarization; 
	…, a second OCV that is an OCV including a change in voltage due to polarization; and 

	However, in the same field of endeavor, Lim teaches
	…a first OCV that is an OCV (Abstract: a first OCV corresponding to the first SOC is calculated) based on an assumption of absence of a change in voltage due to polarization (Para. [0052], lines 25-32, Within the predetermined range, since the difference between Vocv and Vocvs is low, an error between the integration SOC and the reference SOC, caused by a difference between Vocv and Vocvs, is acceptable. That is, when the SOC error caused by the difference of ΔV is low enough that it can be ignored, the integration SOC is not compensated, and in this case, the range of the ΔV is within an error range.); 
	…a second OCV that is an OCV including a change in voltage due to polarization (Para. [0013], lines 9-12, calculating a second OCV by using the pack current, the pack voltage, and an internal resistance, and calculating a second SOC corresponding to the second OCV); and 
	the control device is configured to, when a voltage difference between the first OCV and the second OCV (Para. [0059], lines 17-19, the SOC compensator 23 calculates the voltage difference ΔV between the reference OCV Vocv and the OCV Vocvs) resulting from discharging of the secondary battery is large (Para. [0039], lines 15-18, When the SOC level is greater than the target level (e.g., 55%), the ECU 7 controls the switch of the inverter 8 to output the power toward the motor generator 9 and discharge the battery 2), execute an augmentation process of augmenting a limit value of electricity input into the secondary battery to be higher than a limit value (Para. [0019], The MCU includes an estimation SOC calculator, a reference SOC calculator, and an SOC compensator. The estimation SOC calculator uses the pack current of the battery to calculate an estimation SOC. The reference SOC calculator uses values of the pack current, the pack voltage and the internal resistance received from the sensor to calculate a reference open circuit voltage (OCV), and calculates a reference SOC corresponding to the reference OCV. The SOC compensator detects an OCV corresponding to the estimation SOC, uses a difference between the reference OCV and the detected OCV to determine whether to perform compensation, varies a compensation value according to a section, the section being that to which the estimation SOC is included, to compensate the estimation SOC when it is required to perform the compensation, and outputs the estimation SOC when it is not required to perform the compensation ***the compensation can be interpreted to be equivalent to the "augmenting a limit value"***) when the voltage difference is small (Para. [0061], lines 1-8, if the voltage difference ΔV is not greater than the reference value a, the SOC compensator 23 compares the voltage difference ΔV and the negative reference value -a in step S700. Since When the voltage difference ΔV is less than the negative reference value -a, this indicates that the integration SOC is greater than the actual SOC and the difference between the integration SOC and the actual SOC exceeds the acceptable error range).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle as taught by Takahashil and combine …, a first OCV that is an OCV based on an assumption of absence of a change in voltage due to polarization; …, a second OCV that is an OCV including a change in voltage due to polarization; and the control device is configured to, when a voltage difference between the first OCV and the second OCV resulting from discharging of the secondary battery is large, execute an 
	Regarding claim 2 Takahashil in view Lim teaches the electric motor vehicle according to claim 1. Takahashil does not explicitly teach wherein an extent of augmentation of the limit value is larger as the voltage difference is larger.  
	However, in the same field of endeavor, Lim teaches
	wherein an extent of augmentation of the limit value is larger as the voltage difference is larger (Para. [0060], lines 1-5, In S500, the SOC compensator 23 compares the voltage difference ΔV and the reference value a. When the voltage difference ΔV is greater than the reference value a, this indicates that the actual SOC is greater than the integration SOC and the difference between the actual SOC).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle as taught by Takahashil in view of Lim and combine wherein an extent of augmentation of the limit value is larger as the voltage difference is larger as taught by Lim. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the secondary battery of the electric motor vehicle to prevent the battery from being overcharged or over-discharged, where the battery may be efficiently used for a long time. (Para. [0032], lines 2-4).
	
clam 4, Takahashil in view of Lim teaches the electric motor vehicle according to claim 1. Takahashil further discloses wherein: 
	the electric motor is configured to generate a braking force for the electric motor vehicle by generating electricity (Para. [0079], The motor generator 58 generates the driving power with the use of the electric power supplied through the positive line PL2. The driving power generated by the motor generator 58 is transmitted to the driving wheel 64. During braking of the vehicle, the motor generator 58 receives, from the driving wheel 64, the kinetic energy of the vehicle to generate electricity. Specifically, the motor generator 58 serves as a regenerative brake that converts the kinetic energy of the vehicle to electric power to obtain the braking force). 
	Takahashil does not explicitly teach
	the control device is configured not to execute the augmentation process while the electric motor vehicle is braking.
	However, in the same field of endeavor, Lim teaches
	the control device is configured not to execute the augmentation process while the electric motor vehicle is braking (Para. [0039], lines 1-7, The ECU 7 determines the torque state based on information of the accelerator, the brake, and the vehicle speed, and controls the output of the motor generator 9 so that the output corresponds to the torque information. That is, the ECU 7 controls the switching operation of the inverter 8, and controls the output of the motor generator 9 so that the output corresponds to the torque information).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle according to claim 1 as taught by Takahashil in view of Lim and combine the control device is configured not to execute the 
	Regarding claim 10, recites analogous limitations that are present in claim 1, therefore claim 10 would be rejected for the same reasons above. Takahashil discloses a control method for an electric motor vehicle (Para. [0034], lines 1-2, FIG. 7 is a block diagram of the whole of a hybrid vehicle) including a secondary battery that is rechargeable (Para. [0050], line 1, The secondary battery 10 is a rechargeable battery) and an electric motor that exchanges electricity with the secondary battery (Para. [0023], lines 1-4, a configuration may be employed, in which an internal combustion engine can be started with an electric motor with the use of an electric power output from the secondary battery), the control method comprising:… 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashil in view of Lim as applied to claim 1 above, and further in view of Muta et al. (US-2010/0156352).
	Regarding claim 5, Takahashil in view of Lim teaches the electric motor vehicle according to claim 1. Takahashil further discloses wherein: 
	the electric motor is configured to generate a braking force for the electric motor vehicle by generating electricity (Para. [0079], The motor generator 58 generates the driving power with the use of the electric power supplied through the positive line PL2. The driving power generated by the motor generator 58 is transmitted to the driving wheel 64. During braking of the vehicle, the motor generator 58 receives, from the driving wheel 64, the kinetic energy of the vehicle to generate electricity. Specifically, the motor generator 58 serves as a regenerative brake that converts the kinetic energy of the vehicle to electric power to obtain the braking force). 
	Neither Takahashil nor Lim explicitly teach wherein
	the control device is configured not to execute the augmentation process when a predetermined condition is met under which it is expected that the vehicle undergoes a change in behavior upon a shift from execution to non-execution of the augmentation process.  
	However, in the same field of endeavor, Muto teaches 	
	the control device is configured (Para. [0079], lines 2-6, the controller 2 determines that a continuous charging/discharging request for the secondary battery 10 does not exist and sets the continuous charging/discharging electrical power as zero (step S126)) not to execute (Para. [0018, lines 3-6, a charging/discharging switching means for deciding whether to execute charging or discharging of the secondary battery so that the SOC of the battery is or is maintained within an acceptable range) the augmentation process when a predetermined condition is met under (Para. [0016], The setting means may set the limited charging/discharging electrical power so as not to exceed the value obtained by multiplying the limited charging/discharging electrical power by a prescribed derating constant) which it is expected that the vehicle undergoes a change in behavior upon a shift from execution to non-execution of the augmentation process (Para. [0018, lines 3-6, a charging/discharging switching means for deciding whether to execute charging or discharging of the secondary battery so that the SOC of the battery is or is maintained within an acceptable range).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle according to claim 1 as taught by 
	Regarding claim 6, the combination of Takahashil, Lim and Muta teaches the electric motor vehicle according to claim 5. Neither Takahashil nor Lim teaches wherein the predetermined condition is met when both of an accelerator pedal and a brake pedal are not operated while the vehicle is running.
	However, in the same field of endeavor, Muta teaches
	wherein the predetermined condition is met when both of an accelerator pedal and a brake pedal are not operated while the vehicle is running (Para. [0042], The term regenerative braking as used herein includes braking accompanied by regenerative braking in the case of a brake pedal operation by the driver of the hybrid vehicle, and also includes speed reduction (or stopping of acceleration) while performing regenerative braking by setting the accelerator pedal to off during running, without operating the brake pedal).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle according to claim 1 as taught by Takahashil in view of Lim and combine wherein the predetermined condition is met when both of an accelerator pedal and a brake pedal are not operated while the vehicle is running as taught by Muto. One of ordinary skill in the art would have been motivated to make this modification in 
	  Regarding claim 7, the combination of Takahashil, Lim and Muta teaches the electric motor vehicle according to claim 5. Takahashil further discloses wherein the predetermined condition is met when the secondary battery is in a state of having a low temperature (Para. [0032], lines 1-3, FIG. 5 is a diagram showing a peak value of a ripple current that can be caused to flow in the secondary battery under extremely low temperature conditions) and/or a high SOC (Para. [0085], lines 4-10, Referring to FIG. 9, the horizontal axis indicates the temperature(° C.) of the secondary battery 10 and the vertical axis indicates the SOC(%) of the secondary battery 10. In FIG. 9, the allowable output power Wout is equal on the same line, and the higher the temperature of the secondary battery 10 is and the higher the SOC is, the higher the allowable output power Wout is).  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashil in view of Lim as applied to claim 1 above, and further in view of Aoki (US-2012/023273).
	Regarding claim 8, Takahashil in view of Lim teaches the electric motor vehicle according to claim 1. Takahashil further discloses the electric motor vehicle comprising an engine, wherein: 
	the electric motor is configured to generate electricity by using an output of the engine (Para. [0053], lines 5-12, hybrid vehicle 5, power storage device 10 can be charged with the electric power generated by motor generator MG1 which is powered by the output of engine 18. In other words, engine 18 corresponds to an “internal combustion engine', and motor generator MG2 corresponds to the “second electric motor. Furthermore, motor generator MG1 corresponds to a “power generation mechanism” and the “first electric motor; and Para. [0079], The motor generator 58 generates the driving power with the use of the electric power supplied through the positive line PL2. The driving power generated by the motor generator 58 is transmitted to the driving wheel 64. During braking of the vehicle, the motor generator 58 receives, from the driving wheel 64, the kinetic energy of the vehicle to generate electricity. Specifically, the motor generator 58 serves as a regenerative brake that converts the kinetic energy of the vehicle to electric power to obtain the braking force).
	Neither Takahashil nor Lim teaches
	the control device is configured not to execute the augmentation process when a predetermined condition is met under which it is expected that noise and/or vibration change as a state of the engine changes upon a shift from execution to non-execution of theTSN201710151US00 TFN170948-US24augmentation process. 
	However, in the same field of endeavor, Aoki teaches 
	the control device is configured not to execute the augmentation process when a predetermined condition is met (Para.[0107], Then, in step S15, control device 100 sets the forced charge implementation flag based on the forced charge termination threshold value set in steps S13 and S14, and on the SOC estimate value (#SOC) calculated in step S02) under which it is expected that noise and/or vibration change as a state of the engine changes upon a shift from execution to non-execution of theTSN201710151US00 TFN170948-US24augmentation process (Para. [0118], lines 3-11, in the case where the driving sound of engine 18 may cause the driver discomfort when the charge power that can be received by power storage device 10 is limited, the charge termination condition is changed so as to shorten the charging time for power storage device 10. Consequently, deterioration of the energy efficiency can be avoided while the noise caused by engine 18 can be suppressed from causing the driver discomfort during charging of power storage device 10). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle according to claim 1 as taught by Takahashil in view of Lim and combine the control device is configured not to execute the augmentation process when a predetermined condition is met under which it is expected that noise and/or vibration change as a state of the engine changes upon a shift from execution to non-execution of theTSN201710151US00 TFN170948-US24augmentation process as taught by Aoki. One of ordinary skill in the art would have been motivated to make this modification in order to convey the energy efficiency can be improved by determining each output request Such that engine is operated in the region other than that showing poor fuel efficiency (Para. [0069], lines 7-9).
	Regarding claim 9, the combination Takahashil, Lim and Aoki teaches the electric motor vehicle according to claim 8. Neither Takahashil nor Lim teaches wherein the predetermined condition is met when the vehicle is stationary or running at low speed.  
	However, in the same field of endeavor, Aoki teaches
	wherein the predetermined condition is met when the vehicle is stationary or running at low speed (Para. [0117], in the case where hybrid vehicle 5 is running at a low vehicle speed or being stopped (V<=Vth), the noise within the vehicle chamber is relatively small, with the result that the driving Sound of engine 18 may cause the driver discomfort as noise. In this case, the forced charge termination threshold value is set at S3 which is smaller than S2).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the electric motor vehicle according to claim 1 as taught by Takahashil in view of Lim and combine wherein the predetermined condition is met when the 
Allowable Subject Matter
If the 35 USC § 112 and 103 overcomes the rejections regarding  Claim 3 it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664